       CASE 0:15-cr-00260-PAM-TNL Doc. 1081 Filed 11/13/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,                               Crim. No. 15-260(2) (PAM/TNL)

                            Plaintiff,

v.                                                     MEMORANDUM AND ORDER

Walter Ronaldo Martinez Escobar,

                        Defendant.
        ___________________________________________________________

       This matter is before the Court on Defendant’s Motion to Vacate under 28 U.S.C.

§ 2255. For the following reasons, the Motion is denied.

BACKGROUND

       In July 2016, a jury convicted Defendant Walter Ronaldo Martinez Escobar for his

role in a large-scale conspiracy to distribute methamphetamine. (Docket No. 604.) The

evidence at trial established that Escobar ran a stash house in Wisconsin at which he and

others stored drugs for co-Defendant Jesse Garcia. The Court ultimately sentenced Escobar

to 260 months’ imprisonment, a 100-month downward variance from the otherwise

applicable sentencing guidelines range. (Docket No. 797.)

       Escobar appealed, challenging a search warrant executed on the stash house and a

two-level sentencing enhancement for possession of a dangerous weapon in connection

with a drug offense. The Eighth Circuit Court of Appeals affirmed his conviction and

sentence. United States v. Escobar, 909 F.3d 228 (8th Cir. 2018). Escobar sought certiorari

from the United States Supreme Court, but his petition was denied on May 30, 2019.
       CASE 0:15-cr-00260-PAM-TNL Doc. 1081 Filed 11/13/20 Page 2 of 6




       Escobar filed the instant Motion to Vacate pro se on January 27, 2020. After the

Government responded to the Motion (Docket No. 978) and Escobar twice sought an

extension of time in which to file a reply, the Court appointed counsel to represent him

(Docket No. 1036). Counsel filed a reply memorandum in support of the Motion (Docket

No. 1069) and the matter is now fully submitted.

       Escobar’s Motion raises five claims for ineffective assistance of counsel. He asserts

that counsel failed to: (1) provide a translator to communicate with him during unspecified

pretrial proceedings and plea negotiations, (2) call witnesses at trial, (3) move to sever his

case from his co-Defendants, (4) request a separate trial when co-Defendants insisted on

wearing jail clothing to trial, and (5) argue for a reduction for minor role in the offense

after a DEA agent ostensibly testified that Escobar was a minor participant.

DISCUSSION

       A prisoner in custody under [federal] sentence . . . claiming the right to be
       released upon the ground that the sentence was imposed in violation of the
       Constitution or laws of the United States, or that the court was without
       jurisdiction to impose such sentence . . . or is otherwise subject to collateral
       attack, may move the court which imposed the sentence to vacate, set aside
       or correct the sentence.

28 U.S.C. § 2255(a). Relief under § 2255 “is reserved for transgressions of constitutional

rights and for a narrow range of injuries that could not have been raised on direct appeal

and, if uncorrected, would result in a complete miscarriage of justice.” United States v.

Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996). Thus, not all claims of error in a conviction or

sentence are cognizable in a § 2255 proceeding. Sun Bear v. United States, 644 F.3d 700,

704 (8th Cir. 2011) (en banc). The petitioner bears the burden to establish that his


                                              2
        CASE 0:15-cr-00260-PAM-TNL Doc. 1081 Filed 11/13/20 Page 3 of 6




conviction or sentence violated either the Constitution or federal law. United States v. Hill,

215 F. Supp. 3d 823, 826 (D. Minn. 2016) (Kyle, J.).

       Although § 2255 requires a Court to hold an evidentiary hearing “[u]nless the

motion and the files and records of the case conclusively show that the prisoner is entitled

to no relief,” 28 U.S.C. § 2255(b), a “petition can be dismissed without a hearing if (1) the

petitioner’s allegations, accepted as true, would not entitle the petitioner to relief, or (2) the

allegations cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Engelen v. United

States, 68 F.3d 238, 240 (8th Cir. 1995). Escobar’s claims are contradicted by the record,

and he is not entitled to relief on any of them. The Court therefore declines to hold an

evidentiary hearing.

A.     Ineffective Assistance of Counsel

       To prevail on a claim that counsel rendered ineffective assistance, Escobar must

establish both that his attorney’s performance was deficient and that he was prejudiced by

the deficient performance. Strickland v. Washington, 466 U.S. 668, 689 (1984). The Court

presumes that the attorney provided effective representation, and “will not second-guess

strategic decisions or exploit the benefits of hindsight.” Henderson v. Norris, 118 F.3d

1283, 1287 (8th Cir. 1997). Indeed, the Court’s “scrutiny of counsel’s performance must

be highly deferential.” Strickland, 466 U.S. at 689.

       To demonstrate prejudice, Escobar must establish that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Id. at 694. If Escobar cannot establish prejudice, the Court need not

                                                3
        CASE 0:15-cr-00260-PAM-TNL Doc. 1081 Filed 11/13/20 Page 4 of 6




address the reasonableness of the representation, because the failure to establish prejudice

is dispositive of a § 2255 claim of ineffective assistance. Apfel, 97 F.3d at 1076.

       1.     Interpreter

       Escobar does not specify any particular proceeding in which his attorney allegedly

failed to provide him with an interpreter. It is his burden to establish his claims, and on the

record before the Court, he has failed to do that. Moreover, he has failed to argue or

demonstrate that, had the attorney provided him with an interpreter, the results of the

proceeding might have been different. This claim fails.

       2.     Witnesses

       The ineffective-assistance standard does not allow the Court to second-guess

counsel’s trial strategy. In the Court’s view, trial counsel performed admirably, and his

decision not to call witnesses in Escobar’s defense was eminently reasonable. Moreover,

as the Government notes, Escobar has not provided the Court with any information about

what witnesses he believes should have been called and what their testimony would have

been. The result of the proceeding would not have been different if Escobar’s attorney had

called witnesses, and this claim fails.

       3.     Severance

       Escobar’s Motion contends that his counsel was ineffective for not moving to sever

his trial from his co-Defendants, both before trial and during trial, when two co-Defendants

chose to wear orange jail jumpsuits. Counsel did, however, seek severance of Escobar’s




                                              4
       CASE 0:15-cr-00260-PAM-TNL Doc. 1081 Filed 11/13/20 Page 5 of 6




case during pretrial proceedings. (Docket No. 299.) The Court denied that Motion.

(Docket No. 531.) Escobar’s Motion on this point is without merit.

       Although counsel did not move to sever during trial, this decision was not

unreasonable. Escobar has not established that his co-Defendants’ decision to wear jail

clothing somehow affected the outcome of the proceedings against him. He has not

established his ineffective-assistance claim on this point.

       4.     Minor Role

       Escobar’s last argument is that his counsel was ineffective for failing to argue for a

minor-role adjustment. He contends that testimony at trial established his minor role, but

he fundamentally misconstrues that testimony. And while counsel did not formally move

for a minor-role adjustment in Escobar’s sentencing-guidelines calculation, he asked the

Court to take into consideration Escobar’s relatively low level of involvement in the

offense. (Docket No. 817 at 16-17.) Moreover, the Court sentenced Escobar to 260

months’ imprisonment, a term that was 100 months lower than the applicable guidelines

range of 360 months to life. A two-level minor-role adjustment would have, at most,

reduced Escobar’s guidelines range to 324 to 405 months, still well above the sentence the

Court imposed.     See U.S.S.G. § 3B1.2(b) (providing two-level reduction for minor

participant). Escobar cannot establish that his sentence would have been lower had his

attorney moved for such a minor-role adjustment. His Motion on this point fails.

B.     Certificate of Appealability

       Escobar may not appeal this Court’s ruling on his Motion to Vacate without a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). But such a certificate requires

                                              5
        CASE 0:15-cr-00260-PAM-TNL Doc. 1081 Filed 11/13/20 Page 6 of 6




Escobar to make “a substantial showing of the denial of a constitutional right.” Id.

§ 2253(c)(2); see also Kramer v. Kemna, 21 F.3d 305, 307 (8th Cir. 1994) (“Good faith

and lack of frivolousness, without more, do not serve as sufficient bases for issuance of a

certificate under 28 U.S.C. § 2253.”). Escobar must establish that the issues he raises are

“debatable among reasonable jurists,” that different courts “could resolve the issues

differently,” or that the issues otherwise “deserve further proceedings.” Cox v. Norris, 133

F.3d 565, 569 (8th Cir. 1997). Escobar has not met this high standard, and no certificate

of appealability will issue.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Vacate

(Docket No. 973) is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 13, 2020
                                          s/ Paul A. Magnuson
                                          Paul A. Magnuson
                                          United States District Court Judge




                                             6
